DETAILED ACTION
This office action is in response to the amendment filed on 12/23/2020. Claims 1, 6-8, 10, 14, 18, and 20 have been amended. Claims 5, 9, 17, 19 have been canceled and new claims 21-24 have been added. Claims 1-4, 6-8, 10-16, 18, and 20-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments/Arguments
	In view of the Applicant’s timely filed terminal disclaimer, the nonstatutory double patenting rejection is now withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Russo (US 6,710,713) in view of Hansen (US 2008/0161113) and in further view of Boscha (US 2002/0173365).

	Regarding claim 24, Russo discloses the following claim limitations: a method comprising: receiving athletic performance data associated with a first individual (Russo, column 2 lines 40-45 discloses a method and apparatus for tracking athlete's during team competition, analyzing the performance of the athletes; in addition Russo, column 4 lines 1-2 discloses the tracking data 102 is then transmitted to receivers off the field).
Russo does not explicitly disclose the following claim limitations: generating a video game of an athletic event in an animated form, wherein the first individual is represented by an avatar and a performance of the avatar in the video game is based on the received athletic performance data associated with the first individual generating a recommendation for improving one or more athlete performance metrics of the first individual based on the received athletic performance data and displaying a video game interface including the generated video game in a video game panel and the recommendation for improving one or more athlete performance metrics of the first individual in a recommendation panel.
	However, in the same field of endeavor Hansen discloses more explicitly the following: generating a video game of an athletic event in an animated form, wherein the first individual is (Hansen, paragraph 92 discloses the real-life athlete attributes incorporated as video game character parameters can include specific athletic moves where (i.e. from a recorded athletic event), as a real-life athlete develops different moves (or actions), the video game can be updated with simulations of the new moves (i.e. alter and enhance video game simulation); in addition the video game includes an offense and defense which comprise avatar representations of the athletes (i.e. first avatar and second avatar) competing against each other),
and displaying a video game interface including the generated video game in a video game panel (Hansen, paragraph 136 discloses display of a video game competition in the crib).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Russo with Hansen to create the displaying of metrics of an athlete as taught by Russo with updating new moves of an athlete in a video game simulation.
The reasoning being is to enhance video game play by using real-life attributes of athletes from an athletic sporting event (Hansen, abstract). 
Russo and Hansen do not explicitly disclose the following claim limitations: generating a recommendation for improving one or more athlete performance metrics of the first individual based on the received athletic performance data and the recommendation for improving one or more athlete performance metrics of the first individual in a recommendation panel.
However, in the same field of endeavor Boscha discloses more explicitly the following:
generating a recommendation for improving one or more athlete performance metrics of the first individual based on the received athletic performance data (Boscha, paragraphs 100-101 discloses measuring angular deviations of a golf putter face with respect to the position of the golf ball and a golf ball speed after hitting with the putter… the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game),
 and the recommendation for improving one or more athlete performance metrics of the first individual in a recommendation panel (Examiner’s note: the phrase “recommendation panel” will be interpreted a display panel for displaying the recommendation results; in addition Boscha, abstract receiving/transmitting device which transmits the processed data to a remotely located microprocessor and display wherein part of the data includes the receiver/transmitter 50 can be automatically connected in an interactive manner to a virtual coach in the Internet so that the golfer can automatically receive recommendations from the "coach" in the coarse of the game).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Russo and Hansen with Boscha to create the system of Russo and Hansen as outlined above with the recommendations to a golfer from a virtual coach.
	The reasoning being is to provide a system that can accumulate, analyze and display data on the game in a simple visually represented form which facilitates training and elaboration of correct habits for the game (Boscha, paragraph 100).

Allowable Subject Matter
Claims 1-4, 6-8, 10-16, 18 and 20-23 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JERRY T JEAN BAPTISTE/            Examiner, Art Unit 2481